MEMORANDUM **
Carolyn Louise Clary appeals from the three-year term of supervised release imposed after her guilty-plea conviction for two counts of bank fraud in violation of 18 U.S.C. § 1344. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because appellant was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the term of supervised release would have been materially different had the district court known that the Guidelines were advisory, we remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073,1084 (9th Cir.2005) (en banc). See United States v. Moreno-Hemandez, 419 F.3d 906, 916 (9th Cir.2005).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.